LAW OFFICES THOMPSON, WELCH, SOROKO & GILBERT LLP CORTE MADERA, CA94925 (415)927-5200 FACSIMILE (415) 927-5210 email: rsoroko@TWSGLAW.com SAN FRANCISCO OFFICE (415) 262-1200 July 21, 2010 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: BioTime, Inc. Amendment No.1 to Registration Statement on Form S-3 File No. 333-167822 Ladies/Gentlemen: Enclosed for filing by the above-referenced company is Amendment No. 1 to Registration Statement on Form S-3.This amendment includes revisions made in response to a comment from the staff. Please direct all correspondence and communications with respect to this registration statement to the undersigned. Very truly yours, /s/ Richard S. Soroko Richard S. Soroko
